Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 1 of 8 PageID #: 100




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 DJAMIL R. ROBERTS,                                     )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )      No. 1:19-cv-03107-JMS-TAB
                                                        )
 UNITED STATES OF AMERICA,                              )
                                                        )
                                Respondent.             )


                Order Discussing Motion for Relief Pursuant to 28 U.S.C. § 2255
                           and Denying Certificate of Appealability

        For the reasons discussed in this Order, the motion for relief pursuant to 28 U.S.C. § 2255

 must be denied and the action dismissed with prejudice. In addition, the Court finds that a

 certificate of appealability should not issue.

                                         I.       The § 2255 Motion

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

 (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

 the ground that the sentence was imposed in violation of the Constitution or laws of the United

 States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

 in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

 § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

 of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

 results in a complete miscarriage of justice." Blake v. United States, 723 F.3d 870, 878-79 (7th
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 2 of 8 PageID #: 101




 Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United

 States, 113 F.3d 704, 705 (7th Cir. 1997)).

                                    II.    Factual Background

        The facts of Roberts' crime as stipulated in his plea agreement are as follows.

        On August 30, 2017, detectives with the Metro Drug Task Force (MDTF) in
        Indianapolis, Indiana obtained search warrants for 4355 Dunsany Circle
        (Indianapolis, Indiana) and [Robert]'s address in Avon, Indiana (the
        "Morning Sun Court residence"). These warrants were then executed on August 30,
        2017, by officers from MDTF, Indiana State Police, and Plainfield Police
        Department. 4355 Dunsanny Circle was a residence utilized by [Roberts] as a
        location from where to store his marijuana.

        During the search of 4355 Dunsany Circle Indianapolis, IN, investigators recovered
        the following: an active marijuana grow, consisting of 46 mature marijuana plants,
        in the living room, master bedroom, and bedroom; approximately 40 pounds of
        marijuana packaged in food saver sealed bags were located in a Field and Stream
        gun safe in the 2 car attached garage; and approximately two pounds of marijuana
        in vacuum sealed bags were located in the living room and the master bedroom.

        During the search of the Morning Sun Court residence, investigators recovered the
        following: a loaded Smith & Wesson .380 handgun bearing serial number
        CCV9138 was located in the Kitchen on top of the refrigerator; a loaded FNH 5.7
        x 28 handgun bearing serial number 386303576 was located on top of the
        refrigerator; a loaded Bryco Arms .380 handgun bearing serial number 1260487
        was located in the living room on a shelf behind a box; a loaded Glock 19, 9mm
        handgun bearing serial number AXE506 was located in bedroom #1 in between the
        mattress and box spring; a loaded Taurus Magnum .38 Special bearing serial
        number T649192 was located in bedroom #1, in between the mattress and box
        spring; a loaded Smith & Wesson 40 shield, 40 caliber bearing serial number
        HUA8161 was located in bedroom #1 in the top drawer of a dresser; a loaded Glock
        30, .45 caliber bearing serial number TVY493 was located in master bathroom on
        top of the linen shelf; a loaded Taurus .45 caliber, model PT945 bearing serial
        number NRG33069 was located in the master bathroom on top of the linen shelf;
        two digital scales with cocaine residue were located in a kitchen cabinet next to the
        pantry; $310,700.50 of U.S. currency was located in a Field and Stream gun safe,
        which was in the living room of the residence.

        On August 30, 2017, detectives also obtained search warrants for the following
        storage units: #3, #176, and #422, all located at A Westside Storage, 2255 South
        Raceway Road, Indianapolis, Indiana. The rental contract for these three units
        reflects that [Roberts] has been sole renter of unit 3 since 2014, and units 176 and
        422 since 2016. During the execution of the search warrants at these storage units
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 3 of 8 PageID #: 102




        controlled by [Roberts], investigators recovered the following: a loaded Omni
        American tactical 5.56 rifle, bearing serial number NS028786 located in a box next
        to the Field and Stream safe; an unloaded Masterpiece Arms 9mm with a high
        capacity magazine, and noise suppressor was in a black case on top of the Field and
        Stream safe; twenty- four vacuum sealed bags of marijuana, weighing 1,767.1
        grams, was located inside the Field and Stream safe; a brick of cocaine, weighing
        1,015.92 grams was located inside the Field and Stream safe; two large zip-lock
        bags of cocaine, weighing an aggregate weight of 1,399.74 grams was located
        inside the Field and Stream safe; $72,666 of U.S. currency; a large white digital
        scale was located in a dresser drawer; 1,049.92 grams of marijuana and 279.08
        grams of cocaine, both found in a vehicle within one of the storage units.

        A criminal records check reveal that [Roberts] is a previously convicted felon.
        Moreover, [Roberts] possessed, jointly or solely, each of the firearms listed above,
        and each of these firearms were manufactured outside the State of Indiana.

 USA v. Roberts, 1:17-cr-00197-JMS-MJD-1 (S.D. Ind.) (hereinafter "Crim. Dkt."), dkt. 35 at 7-9.

        On April 19, 2018, the parties entered a plea of guilty and plea agreement pursuant to

 Federal Rule of Criminal Procedure 11(c)(1)(B). Id. Roberts agreed to plead guilty to Count 1

 and waive his right to appeal the conviction and sentence as long as he received the agreed-upon

 sentence. Id. On July 24, 2018, the Court held a change of plea and sentencing hearing. Crim.

 Dkt. 44. At the hearing, the Court found that Roberts was fully competent and capable of entering

 an informed plea, was aware of the nature of the charge and the consequences of the plea, and that

 his plea of guilty was knowing and voluntary and supported by an independent basis of fact. Crim.

 Dkt. 48 at 21-22. The Court adjudged Roberts guilty as charged in Count 1 of the Indictment and

 sentenced him to 120 months' imprisonment, to be followed by five years of supervised release.

 Crim. Dkt. 45.

        On July 24, 2019, Roberts filed this motion for post-conviction relief pursuant to § 2255.

 Roberts alleges that his attorney was constitutionally ineffective, specifically that his counsel: 1)

 failed to investigate and challenge the search warrants; and 2) coerced him to plead guilty. See dkt.

 1-1.
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 4 of 8 PageID #: 103




                                        III.    Discussion

        In support of his § 2255 motion, Roberts asserts that he received ineffective assistance from

 his attorney. A petitioner claiming ineffective assistance of counsel bears the burden of showing

 (1) that trial counsel's performance fell below objective standards for reasonably effective

 representation and (2) that this deficiency prejudiced the defense. Strickland v. Washington, 466

 U.S. 668, 688–94 (1984); United States v. Jones, 635 F .3d 909, 915 (7th Cir. 2011). If a petitioner

 cannot establish one of the Strickland prongs, the Court need not consider the other. Groves v.

 United States, 755 F.3d 588, 591 (7th Cir. 2014). To satisfy the first prong of the Strickland test,

 a petitioner must direct the Court to specific acts or omissions of his counsel. Wyatt v. United

 States, 574 F.3d 455, 458 (7th Cir. 2009). The Court must then consider whether in light of all of

 the circumstances counsel's performance was outside the wide range of professionally competent

 assistance. Id. To satisfy the prejudice component, a petitioner must establish that "there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different." Strickland, 466 U.S. at 694.

        A. Search Warrants

        Roberts first asserts that his counsel should have investigated the search warrants and

 sought to suppress them. See dkt. 1-1 at 2-5. For the reasons below, Roberts is not entitled to relief

 on this ground.

        First, with respect to investigating the warrants, Roberts "must prove that evidence

 uncovered during that investigation would have led [his] attorney to change [his] recommendation

 to accept the plea offer." Warren v. Baenen, 712 F.3d 1090, 1097 (7th Cir. 2013). Here, Roberts'

 own memorandum in support of his § 2255 motion demonstrates that Roberts' counsel reviewed

 the search warrants and affidavits, considered potential arguments, and nevertheless recommended
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 5 of 8 PageID #: 104




 that Roberts accept the government's plea offer.        See dkt. 1-1 at 1-2 (describing counsel's

 investigation of the search warrants, discussion of potential arguments, and subsequent

 recommendation that Roberts accept the plea offer).

        Second, with respect to moving to suppress the warrants, an attorney's trial strategy is

 "virtually unchallengeable" after counsel has conducted a thorough investigation of his client's

 case. Sullivan v. Fairman, 819 F.3d 1382, 1391 (7th Cir. 1987) (citing Strickland v. Washington,

 466 U.S. at 690-91). "[A] court must indulge a strong presumption that counsel’s conduct falls

 within the wide range of reasonable professional assistance; that is, the defendant must overcome

 the presumption that, under the circumstances, the challenged action “might be considered sound

 trial strategy." Strickland, 466 U.S. at 689. Moreover, to prevail on an ineffective assistance claim

 for not filing a motion to suppress, a petitioner must show that such a motion would have been

 meritorious. Ebert v. Gaetz, 610 F.3d 404, 411 (7th Cir. 2010). If a motion to suppress would

 have had no merit, then trial counsel cannot be ineffective in failing to file such a motion.

        Here, Roberts fails to overcome the presumption that his trial counsel's failure to file a

 motion to suppress the search warrant was not sound trial strategy, and he further fails to show that

 any motion to suppress would have been meritorious. Roberts has not explained on what grounds

 such a motion would have been meritorious. It is fair to assume from Roberts' description of his

 conversations with his counsel that his counsel concluded that the filing of a motion to suppress

 would have been futile. See dkt. 1-1 at 2 (describing counsel's advice against challenging the

 search warrants). Thus, because Roberts fails to show that his counsel’s performance was deficient,

 under the first prong of Strickland, his counsel's failure to file a motion to suppress the search

 warrant was not ineffective assistance of counsel. Moreover, Roberts fails to show that he was

 prejudiced, under the second prong of Strickland, where he provides no reason why a motion to
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 6 of 8 PageID #: 105




 suppress would have been successful. Accordingly, because Roberts can show neither that his

 counsel was deficient nor that he suffered prejudice, he is not entitled to relief on this basis.

        B. Knowing and Voluntary Plea

        Next, Roberts argues that he is entitled to relief because his guilty plea was not voluntary.

 Specifically, Roberts contends that his plea was not voluntary because his counsel described the

 plea as "a really good deal" and therefore Roberts abandoned his original plan of "exploiting the

 technicalities" and "sided with [counsel] for whatever reason whether through manipulation or

 intimidation" and "felt he had no other option left but to sign the plea." Dkt. 1-1 at 2.

        "In order for a plea to be valid, it must be made voluntarily, knowingly, and intelligently."

 United States v. Hays, 397 F.3d 564, 567 (7th Cir. 2005). "A guilty plea is intelligent and knowing

 when the defendant is competent, aware of the charges and advised by competent counsel." United

 States v. Jordan, 870 F.2d 1310, 1317 (7th Cir. 1989). A defendant's sworn statements during a

 Rule 11 plea colloquy are presumed to be true. United States v. Graf, 827 F.3d 581, 584 (7th Cir.

 2016). A defendant "cannot obtain relief by the expedient of contradicting statements freely made

 under oath, unless there is a compelling reason for the disparity." Nunez v. United States, 495 F.3d

 544, 546 (7th Cir. 2007), judgment vacated and remanded on other grounds, 554 U.S. 911 (2008).

        Here, at the plea hearing, the Court conducted a thorough colloquy pursuant to Rule 11.

 See Crim Dkt. 48. The Court confirmed that Roberts understood the nature of the charge against

 him, the elements of the offense the government would need to prove, the maximum penalty

 possible under the charge, and the applicability of the sentencing guidelines. Roberts, sworn under

 oath, affirmed his understanding of the charges against him, the terms of the plea agreement, and

 entered his plea of guilty. And the Court accepted his plea as knowing and voluntary, stating the

 following:
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 7 of 8 PageID #: 106




        It is the finding of the Court in the case of United States of America v. Djamil
        Roberts, that the Defendant is fully competent and capable of entering an informed
        plea, that he is aware of the nature of the charges and the consequences of his plea,
        and that the plea of guilty is a knowing and voluntary plea supported by an
        independent basis in fact containing each of the essential elements of the offense.
        The plea is therefore accepted, and the defendant is now adjudged guilty of Count
        I.

 Id. at 21-22.

        Roberts fails to provide a compelling reason why the statements he made to the Court are

 now false. Despite several opportunities to do so during the change of plea hearing, Roberts never

 objected to the plea agreement, never informed the Court he was dissatisfied with his attorney, and

 never asserted that he was being coerced. Rather, he stated that he was pleading guilty of his own

 free will, having understood his charge and the potential sentencing, and that he was satisfied with

 his attorney's assistance. His statements to the Court are given a "strong presumption of verity,"

 United States v. Silva, 122 F.3d 412, 415 (7th Cir. 1997) (quoting Blackledge v. Allison, 431 U.S.

 63, 74 (1977)), because "when the judge credits the defendant's statements in open court, the game

 is over," United States v. Stewart, 198 F.3d 984, 987 (7th Cir. 1999). "[A] defendant has no chance

 of success on appeal when the judge elects to treat freely given sworn statements as conclusive.

 Entry of a plea is not some empty ceremony, and statements made to a federal judge in open court

 are not trifles that defendants may elect to disregard." Id. Without more, Roberts cannot now

 allege that his statements in court were untruthful. Accordingly, Roberts' allegation that he was

 coerced into taking the plea agreement must also be rejected.

                                       IV.    Conclusion

        For the reasons explained in this Entry, Roberts is not entitled to relief on his § 2255

 motion. There was no ineffective assistance of counsel. Accordingly, his motion for relief pursuant

 to § 2255 is denied and this action is dismissed with prejudice. Judgment consistent with this Entry
Case 1:19-cv-03107-JMS-TAB Document 27 Filed 03/11/21 Page 8 of 8 PageID #: 107




 shall now issue and the Clerk shall docket a copy of this Entry in No. 1:17-cr-00197-JMS-MJD-

 1. The motion to vacate (Crim. Dkt. 47) shall also be terminated in the underlying criminal action.

                          V.     Denial of Certificate of Appealability

        A habeas petitioner does not have the absolute right to appeal a district court’s denial of

 his habeas petition. Rather, he must first request a certificate of appealability. See Miller-El v.

 Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).

 Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

 Proceedings, and 28 U.S.C. § 2253(c), the Court finds that Roberts has failed to show that

 reasonable jurists would find "it debatable whether the petition states a valid claim of the denial of

 a constitutional right" and "debatable whether [this Court] was correct in its procedural ruling."

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of

 appealability.

        IT IS SO ORDERED.




       Date: 3/11/2021




 Distribution:

 DJAMIL R. ROBERTS
 15965028
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 All Electronically Registered Counsel
